4’73




        OFFICE    OF THE   ATTORNEY     GENERAL         OF TEXAS
                              AUSTIN




Eonorable L. Y:.Van08
County Attorney, Titus     County
Etountr'leaaant,Mxa8
Dear sir:                     0pinlon No. O-6704
                              20:   L;tooklaw elaotl
                                     (1) chore two 110
                                      requerrtlng     an el
                                                                   event%n~   dif-
                                                                   took iron run-
                                                                   e Coarainslonern~




                                                 t the gueatloru atated
above                                            date be answered by
telegram, we ae                                   on July 18, 19451
                                                 ! ELECTIOPrS MAY
                                                EIXCTXOK OFFISEE
                                                'D POLLO'~~
                                                          SmLOcx
                                       L30   l.mx!l   v.   ?nYs,   z93
                                        E6~LIPAWE          EEA11A?D POL
                                                             MAY 8E DO?!EXP

                         8 for loos1 option stook law eleotionm under
                         ate are contained in chaptera 5 and 6 of Title
                          Civil Stetutee   of'Texae. Artiole 093G and
                           in ahepter 5 oonteln the spplioeble law with
                         g such eleotione to prohibit tba running st
large of hogs, nheep or goate, while Artlola         6951 and following
artiolea ln ohapter 0 relate to euoh prohibition ~6 to hormss, mules,
jeoke,     jennets and cattle. 'r;ith    rnferenoe to the first olaea-
ltloutlon,     the petition    for a oounty-wide  eleotion must be
signed by *fifty irseholderew of the ownty;           88 to tla
I:onorableL. ~:.Vanoe - page 8

aeoond, the petition muot be elt-medby "one hundred (lOC) free-
holders." For sub-dlvfslono of the oounty 8 different numbe,r
of petitionera are remlred to Inetitute the elsatl~.
          -p.;ith
               referwiocato par ilrst question, the oese of
%ourlook f. G1nffat.e
                    (Tax. Clr. ~pp., EeaunrOat)&a3 8. :zi.
                                                         ~7,
oontcina the follow&g statomntr
            *The nourt further  found that tl.eeleot!on was
     '50  irreguiar in the .xanmr of holdln(rand oo:rduOtifig
     th@ aaCe na to render the result thereof dlffloult,,
     if not doubtful, of aaoerta?nmnt and that,lad $5
     end 8hould be decrleredilleRa and roiQ.* Just r&at
    mettera and thi,agaoonnaotad wltr: th, holding of s@fd
     eleatlon the oourt desrwd *lrr*gular ia the ~slmer
     of holding and omduotinp      the sane’ we era notodrlaed,
     but YO think it my be fairly implied from his rind-
    lnga OS hot      (1) that one set of lleotion otZf.oora
    oonduotad and hali%the two lleotloaa at the eema
    the and plaoa; sad (8) that Only One fora Of ballot
    wae uaad for the two eleOtlon8, ware regarded        aa
    irre&arltlea and iarmed the basis of the oourt'a
    hold in&     Itla lbown that the order ior t& llmeblon
    appointed    the aame person to hold laoh alootlon, an4
    that two balld)ax~8 wmro provided and awd la rrhioh
    to doposIt    the baalOt. The ballota voted fn deter-
    tintng whetter hmaas, MAO., and thoao rote6 to deter-
    mlam whothor ho&a, oto., should ba yermltted to run
    at lsrge, were dag08itea     in leperete  box05 - not In
    any mm&or mixad - v*re oo::ntadoaparately, and ylaoed
    in sepcrate return envelopes,      am3 saob ddentlfi*d aad
    pointed out ugca t&s twfel.       It is not oonhnded thot
    any oo::rr;elon  erase in the matter nor is them any
    dfaputi   aa to the oorraot   tabuladon   and report    of
    tto vote.     me ballot umd, it Is true, wes l5 Iox%
    the ~UKWJfor each eleotion, but the atetuta8, ArtiOLO
    7~18~ greiorlbing the forlaof the ballot to be u-d
    in toting to determine whether hogs, ehaep, and e=tS
    should be permitted to run at large, and artlole 7E45,
    preaorlbln~ ths form of the brrllotto be uaed 10 VotinC,
    to dst.intlnewhettieror not horses, Rides, Jaoka, j*nneta,
    end cattlb should ba psrm?nitt@d to J‘UDat l,aWe, aaob
    prasoribea that -
         "*Votern deslrinq to prevbst  the aaixMfS deei&-
    nated fn the order frum tunnfq kitl,aree~~11 alto*
    upon thbfr bel]ots the ~~:orba,"For the atook law",
    aridtrioe In favor of alLowin@ suoh animals to Pun
    at &are* shall gleoe upon thair bal.:utzthe words,
F?onorsble&. :Y:Canoe - ps~e 3

     wA@ztnst the etook lawrM*
          "The aourt found that thme rorda wre on all
     the ballots. So the ballots aozplied with the 16~.
     The undimputed feats do not su;:portthe oourt~a
     holding that from the mmner of holdIn and OOD-
     duotlng tha lleotlon tbe result warndlffloult or
     doubtful of a80ertaInmnt.g
          It will bi noted that the srtiolos or the atetute
referred to In the oourt*8 oplnlon awry the number or t4a 1911
reri6ion of the mtetufe; they wre brought forwsrd in the 1925
revision unohclnged,aa Artiols# 6935 and 595C, Rsriaed Civil
stetutefl, In the oaae of Lyle8 v. t&yer (Tsr. Cir. App., 38n
Antonio) 293 S. ‘i;'.
                   295, the oaurt aaids
           "The pro+isIOaS a8 to preventing   ho&s, 6h#p,
     and poets  from running at lcr@ are oontafnsd in
     obapter 5, wfiI3et4oee applyIn& to home8 muleo,
     jaoks, j.nnets, and oettlo we aet forth in ohaptor
     0 of the Stook Law. In most reapeots they oo:.tein
     tha @am reQutiezent8, and In Article 6943 of Chapbm
     5 injury ti treqmralng borres, mules, jonnets, jrcke,
     and oattle arc le~i~latud againat; hog@, sheep and
     &oat8 net boln@ nmotioned. Article     8044 return8 to
     the latter lnlml8.    Chapter 5 requlmo a potitlon
     of 2Q freeholdern to obtain an rleotion in 0 sub-
     dIrIaIon of 8 oountg *Bile ohapter 0 rOQuIrea bC
     frerholdersi The two obaptera Heie enacted et
     dIi.;erenttiaes. C'esee no reason ubp the two e&o-
     tions provided tor oould not be combined 60 as to
     permit the freeholders to exyren8 tbelr desire6 a6
     to all olrseee of @took nrcmtlonedIn the two chspters.w
          In view of the excerpts above quoted, it Iraour Opinion
that your first queetitxa should be, an4 It la aaswred in the
efTlr:mtire. xt t3houia be notad, howmr,    th0t In the rirot
cam afted and caoted the Oourt took aaie to point Out th5t
there were two sepsrste beliots with ihe bsl:ots on the dl.f-
rerent hsueo huvlne been depomltad in eagereta bO&eo, thus
;3ekin~alear and qerbia the result   86 to the two CLi~tInOt
Hoaarable L.     Ii.   Vanoe - page 4


almmtlonr bming held by t5e mmme alaotlon orf~oImla at tbo
~ma!Ea
     tilae. Xn your omae, therefore,thoma holdin& the
eleotionm mhould rxaroIse oar8 to avoid error or Ooniualon.
          NtR raieranma to your laoond pummtlon the iol-
lowing Is t&an WOE t5e oais ot O-ham       v. i&a,  119 ?wx.
Or. R. 578, 44 8. W. La TS9t
              “lb r o o lla tr a dtIo
                                  o r oah sltewl$ ullder
                                                  a   o o n*I68r -
         rtlol'Ibrt* @PILO,R. or 8. 19&s) will   sot permitUS
         to 8uStaln the oontontioa oi the ltmta that on. pub-
         li6Stlon of the nbfloe mat8 tba doman Of the law.
         Xn~aduptlngtlm oonmtruationof tJimjrOdiolS1rarm4anta
         te uhiuh r~feeou6 ha8 beeliamae,,I$ Bust be gild Plmt
         the qaaing of t&o &abrrW 18 that She aotlae 8hall be
         pubiiab4 awing et lmt ~tblrtydayr before th8 ait
         or d80,ti0a. st8tbd In r.uliro~nt way, th4 not188




             ia ehereroJ~~~~?y~~        olrcn#dlkUW
quamtlon, theti publlomtlonii l wbekll pqar'lm lutfiFP-~
                                                      o on ,
prorIde  the same Is ountlnwd Sor the nqulrad    laagth OS
tiPI. Artioloa 6984 and 6969 Oi thS-,RSviSOd  (lilt1SktUka
praaarlk. thi taraS end oonb~tlonr,otpublioStlonno~aamary,
a ndare lubatmatimllyIn the hImntims1   lmn@~S@. The holding
or the oourt In trio ou~~&qomn       thermtorb anlwta your
qlleatIon.
             Trumtlng thet    the lbve la mmtImtaotory,we   lra